Citation Nr: 1409468	
Decision Date: 03/06/14    Archive Date: 03/18/14

DOCKET NO.  11-03 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for right knee degenerative joint disease with mild lateral instability, to include as secondary to a service-connected disability.

2.  Entitlement to an increased rating for instability of the left knee, status post reconstruction left anterior cruciate ligament, currently evaluated as 20 percent disabling.

3.  Entitlement to an increased rating for traumatic arthritis of the left knee, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs Commission



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1979 to May 1979 and December 1990 to May 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs Regional Office in Jackson, Mississippi.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in April 2013.  The transcript of the hearing has been associated with the Veteran's Virtual VA claims file.


FINDINGS OF FACT

1.  The Veteran's right knee condition was not incurred in or aggravated by active service and was not caused or aggravated by a service-connected disability.

2.  The competent medical evidence shows that the Veteran's left knee instability has not been characterized as severe at any point during the pendency of this appeal.

3.  In a statement dated in January 2013, and prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal as to the issue of an increased rating for traumatic arthritis of the left knee.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a right knee condition, to include as secondary to a service-connected disability, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2013).

2.  The criteria for an increased rating in excess of 20 percent for instability of the left knee, status post reconstruction left anterior cruciate ligament, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.71a, Diagnostic Code (DC) 5257 (2013).

3.  The criteria for withdrawal of the appeal of the issue of entitlement to an increased rating for traumatic arthritis of the left knee are met. 38 U.S.C.A. § 7105(b)(2), (d)(5)  (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183   (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in a January 2009 letter.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claim in the letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

The claims file includes medical records and the statements of the Veteran in support of his claim. The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to obtain.

VA examinations/opinions were obtained in February 2009, June 2009 and August 2012.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the Veteran has been afforded adequate VA examinations/opinions.  The reports include clinical examinations, diagnostic testing, and the Veteran's reported symptoms.  The reports provide findings relevant to the criteria for rating the disability at issue.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008), Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (citing Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012).

In February 2013, the Veteran submitted a written statement in which he claimed his knee condition had worsened and he requested a new examination.  In the statement, the Veteran described injections he received in August 2012 as an indication of his worsened condition.  However, the examination report from August 2012 discusses that treatment.  Further, the Veteran does not present a disability picture different than what he presented to the VA examiner.  Finally, the Veteran did not mention the need for a new examination at his hearing in April 2013 and did not indicate that his instability had worsened since the last examination.  As such, the Board finds that a new examination is not necessary, as the record adequately reveals the current state of the Veteran's disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007).  There is adequate medical evidence of record to make a determination in this case, and additional development by way of another examination would be redundant and unnecessary.  See 38 C.F.R. §§ 3.326, 3.327; Green v. Derwinski, 1 Vet. App. 121 (1991).

Hence, no further notice or assistance to the appellant is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection for a Right Knee Condition

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.310, service connection on a secondary basis may be granted for a disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In each case where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The Board acknowledges that lay testimony is competent regarding features or symptoms of injury or disease when the features or symptoms are within the personal knowledge and observations of the witness.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

The Veteran's service treatment records are negative for any complaints, treatment, or diagnoses of any right knee condition.  At the Veteran's April 1991 separation examination from active duty, clinical evaluation of his lower extremities resulted in normal results.  Similarly, at a periodic examination during his time in the National Guard in November 1995, clinical evaluation of his lower extremities resulted in normal results.  After his left knee injury in 1997 and surgery in 1998, there was no separation or periodic examination.  However, none of the records from that time indicate any right knee condition.  The medical evidence from service, therefore, does not indicate any right knee condition during service.
X-rays taken by a private physician in February 2009 revealed some moderate patella femoral changes in the right knee.  The impression was mild degenerative joint disease but no opinion on the etiology of the condition was provided.

The Veteran underwent a VA examination in June 2009.  The examiner diagnosed the Veteran with right knee degenerative joint disease with mild lateral instability.  Therefore, the evidence indicates that the Veteran has a current right knee condition.  However, there is no evidence that the current condition is related to service, nor has the Veteran alleged that his current right knee condition is directly related to service.  The issue is whether the Veteran's right knee condition is secondary to his service-connected left knee disability.  The Veteran was service-connected for left knee arthritis and left knee instability in a September 1999 rating decision.

At the June 2009 examination, the Veteran reported intermittent pain and swelling of the right knee.  He reported pain with extended periods of weight-bearing and said the knee would give way at times.  He also reported pain while squatting or kneeling.  He also indicated that he experiences flare-ups with physical activity.

The examiner offered the following opinion: "Regarding the requested opinion, review of the medical literature reveals no accepted medical studies that support a relationship that favoring one lower extremity will result in injury to the opposite lower extremity.  It is more likely than not that any underlying degenerative changes in the opposite extremity would manifest themselves over time, but the relationship is not that of the 'injured' lower extremity contributing to an 'injury' of the opposite extremity.  This specific issue has previously been addressed in an article in the Journal of Bone and Joint Surgery.  This article concluded that there is no hard data to support the belief that favoring one leg adversely affects the other, and that this sequence is unlikely.  As such, there is no supporting evidence that the right knee condition has been permanently worsened or aggravated by [the Veteran's] service-connected left knee condition."

The Board also considered the Veteran's statements, including his testimony at the hearing.  The Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  He is also competent to report symptoms of his condition.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  However, the Veteran is not competent to provide a medical diagnosis.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  In this instance, the Veteran is competent to describe the symptoms he experiences in his right knee, but he is not competent to provide a medical nexus opinion that his right knee condition is related to his left knee condition.  In fact, the competent medical evidence contradicts that assessment.

Based on the competent medical evidence, the Veteran is not entitled to service connection for a right knee condition.  The Veteran did not have a right knee condition during service, and has not claimed that he is entitled to service connection on a direct basis.  Regarding secondary service connection, the only competent medical opinion indicates that the Veteran's right knee condition was not caused and is not aggravated by his left knee condition.

Accordingly, the preponderance of the evidence is against the claim.  The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  The Board is unable to identify a reasonable basis for granting service connection in this case.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

III.  Increased Rating of Left Knee Instability

Service connection for instability of the left knee, status post reconstruction left anterior cruciate ligament, was granted in a September 1999 rating decision with an initial 10 percent evaluation assigned effective May 5, 1999.  The disability rating was increased to 20 percent effective February 27, 2002.  A separate evaluation for traumatic arthritis of the left knee is currently rated as 40 percent disabling.  The Veteran contends that an increased rating for instability is warranted.

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The rating criteria provided for limitation of motion of the knee and leg are found at 38 C.F.R. § 4.71a, DCs 5260 and 5261.  DC 5260 provides ratings for limitation of flexion.  Flexion of either leg limited to 60 degrees is noncompensable, flexion limited to 45 degrees merits a 10 percent rating, limitation of flexion to 30 degrees warrants a 20 percent evaluation, and a 30 percent evaluation requires that flexion be limited to 15 degrees.  DC 5261 provides ratings of 0 percent for extension limited to 5 degrees, 10 percent for extension limited to 10 degrees, 20 percent for extension limited to 15 degrees, 30 percent for extension limited to 20 degrees, 40 percent for extension limited to 30 degrees, and 50 percent for extension limited to 45 degrees.  For rating purposes, normal range of motion of the knee is from zero to 140 degrees.  See 38 C.F.R. § 4.71a, Plate II (2011).

DC 5257 provides for a 20 percent rating for moderate instability and a maximum 30 percent rating for severe instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  Also potentially applicable are DC 5258, which provides for assignment of a 20 percent rating for dislocation of the semilunar cartilage, with frequent episodes of "locking," pain and effusion into the joint and DC 5259, which provides for the assignment of a single 10 percent rating for removal of the semilunar cartilage, symptomatic.

The Board has also considered the other diagnostic criteria related to the knees to determine whether an increased rating, or additional separate compensable rating, is warranted for the left knee under these provisions.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These diagnostic codes, however, are simply not applicable to the Veteran's service-connected left knee disability as there is no evidence of ankylosis (DC 5256); or any impairment of the tibia and fibula (DC 5262); or genu recurvatum (DC 5263).

Here, the Veteran is in receipt of two separate disability ratings for the left knee.  First, his degenerative arthritis of the left knee is rated as 40 percent disabling under Diagnostic 5010-5261.  As will be noted below, appeal for an increased rating under that code was withdrawn by the Veteran.  Therefore, an increased rating under limitation of motion is not considered in this decision.  The rating under appeal here is for instability, which is rated under DC 5257.

The Veteran is currently rated at 20 percent under DC 5257, which is for moderate recurrent subluxation or lateral instability.  Review of the evidence does not establish subluxation or instability of the left knee that most nearly approximates severe.  

In regards to the Veteran's history, he suffered an injury to his left knee during a period of Active Duty for Training in 1997.  In February 1998, he underwent arthroscopic surgery of the left knee for torn ligaments and cartilage repair.  He underwent ACL repair in June 2000.  Subsequent to the surgery he developed an infection in the knee and it had to be opened and drained with several follow up surgeries for sequelae of the infection.  
During the pendency of the appeal, the Veteran underwent a VA examination in February 2009.  The Veteran reported that he continued to have pain and swelling of the knee.  He also reported significant limitation of motion of the knee.  He said he had eight to 10 weeks of physical therapy after his last surgery in 2000 in an attempt to regain motion in the knee.  He said he had to give up his job at a sawmill due to pain associated with prolonged standing, walking, climbing and squatting.  However, later in the report, the examiner noted that the Veteran stopped working in 2008 when the plant closed down.

The pain is reportedly present most of the time.  The Veteran said he has some numbness and tingling of the knee and lower leg.  He can generally stand and walk okay but he has pain with prolonged periods of standing or walking.  He also has difficulty with going up and down stairs or steps.

Upon examination, the examiner reported that the Veteran walks with a barely perceptible limp on the left and walks with no assistive devices.  The Veteran has a well healed surgical scar extending from the distal thigh across the knee down to the proximal tibia region.  The examiner noted that there was "slight lateral instability to varus stress of the knee with the knee in 30 degrees of flexion."

The Veteran is seen at the Jackson VA Medical Center (VAMC) and was noted to have degenerative joint disease in both knees on a clinical note from August 2012.  At that time, he received 2 of 5 supartz injections in both knees.  A second set of injections were completed later in the month.

The Veteran underwent another VA examination in August 2012.  The examiner noted the injections the Veteran received at the Jackson VAMC that month.  The Veteran reported that the pain had increased over the previous 3-4 years.  He also reported that his knee sometimes pops and he endorsed numbness from his left knee down his left leg.  He reported wearing a left knee brace since his last surgery and has ambulated with a cane for 3-4 years.  The examiner reported that the Veteran is able to perform his activities of daily living without difficulty.

The Veteran reported flare-ups in his knees once weekly where his knee pain increases to 8 out of 10 in severity.  This typically occurs with prolonged standing and is relieved with rest, non-steroidal anti-inflammatory drugs, and hot water.

Upon examination, the examiner noted that the Veteran has instability of station in his left knee.  Anterior and posterior instability were normal.  Medial-lateral instability was not normal; it was noted to be 1+ (0-5 millimeters).  The examiner noted that there is no evidence of history of recurrent patellar subluxation/dislocation.  The examiner diagnosed degenerative changes in both knees.  

There is no other competent medical evidence of note.

In deciding the claim, the Board has considered the Veteran's statements and reports of symptoms as reported at the hearing before the Board and his written statements.  The lay statements describing his symptoms are considered to be competent evidence.  King v. Shinseki, 700 F .3d 1339, 1344 (Fed.Cir.2012) (quoting Buchanan v. Nicholson, 451 F.3d 1331,1335 (Fed.Cir.2006)).  These statements, however, must be viewed in conjunction with the medical evidence as required by the rating criteria.  Further, the Veteran is not competent to provide a medical diagnosis.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  In this instance, the Veteran is competent to describe the symptoms he experiences, but he is not competent to provide a medical opinion about his level of instability.

Based on the competent medical evidence, the Veteran is not entitled to an increased rating for his left knee instability.  The competent medical evidence indicates that the Veteran's instability is not of a severe nature.  Further, no other diagnostic codes are applicable to the Veteran's left knee condition for a separate evaluation.

IV.  Other Considerations

An extraschedular evaluation is for consideration where service-connected disabilities present an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disabilities.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

There is no evidence of marked interference with employment or frequent periods of hospitalization.  The Veteran has not claimed, and there is no evidence in the file, that the Veteran's left knee condition has presented a marked interference with his employment.  He worked at a sawmill until 2008 and has been working at a retail store since 2009 and works approximately 35-38 hours a week.  Further, the discussion above reflects that the Veteran has not had frequent hospitalizations.  Thus, consideration of an extraschedular rating is not warranted.  38 C.F.R. § 3.321(b)(1).

A total rating for compensation based on individual unemployability (TDIU) is an element of all appeals of an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  However, TDIU is not raised in an increased rating claim unless the Roberson requirements are met.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  Both examination reports indicate the Veteran has been employed.  A claim for TDIU has not been raised in the record.



V.  Withdrawal of Appeal

In a statement dated in January 2013, the Veteran indicated that he wished to withdraw from appellate consideration his claim of entitlement to an increased rating for traumatic arthritis of the left knee, currently evaluated as 40 percent disabling.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

The Board finds that the Veteran's January 2013 statement indicating his intention to withdraw his appeal of entitlement to an increased rating for traumatic arthritis of the left knee satisfies the requirements for the withdrawal of a substantive appeal.  See, e.g., Tomlin v. Brown, 5 Vet. App. 355 (1993).

As the Veteran has withdrawn his appeal as to the claim of entitlement to an increased rating for traumatic arthritis of the left knee, there remains no allegation of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of that issue and it is dismissed.



ORDER

Entitlement to service connection for a right knee condition, to include as secondary to a service-connected disability, is denied.

Entitlement to an increased rating for instability of the left knee, status post reconstruction left anterior cruciate ligament, currently evaluated as 20 percent disabling, is denied.

The appeal of the issue of an increased rating for traumatic arthritis of the left knee is dismissed.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


